
	
		I
		112th CONGRESS
		2d Session
		H. R. 3822
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Nuclear Regulatory Commission to retain
		  and redistribute certain amounts collected as fines.
	
	
		1.Use of fundsThe Nuclear Regulatory Commission shall
			 retain amounts collected for safety-related fines, and shall distribute those
			 amounts to counties for maintaining radiological emergency preparedness plans
			 required in connection with the nuclear facility with respect to which the
			 fines were collected.
		
